Citation Nr: 0814174	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-35 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to 
include as secondary to PTSD.

3.  Entitlement to service connection for seizures, to 
include as secondary to PTSD.

4.  Entitlement to service connection for hypertension (HTN), 
to include as secondary to service-connected diabetes 
mellitus, Type II (DM).


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2004 and 
February 2006 of the Chicago, Illinois, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for PTSD; 
headaches, to include as secondary to PTSD; seizures, to 
include as secondary to PTSD; and HTN, to include as 
secondary to service-connected DM, are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be informed if any further action on his part is 
required.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims.

In a report of contact, dated February 14, 2008, the veteran 
indicated that he wished to be scheduled for a Board video 
conference hearing.  As such, these issues are remanded to 
the RO so this may be accomplished.

Accordingly, the case is REMANDED for the following action:



The issues of entitlement to service 
connection for: PTSD; headaches, to 
include as secondary to PTSD; seizures, 
to include as secondary to PTSD; and 
hypertension, to include as secondary 
to DM, are remanded to the AMC/RO to 
schedule the veteran for a video 
conference hearing before a member of 
the Board.  After the hearing has been 
held, or the veteran cancels the 
hearing or fails to report, the case 
should be returned directly to the 
Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


